UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Amendment No. 5 Under the Securities Exchange Act of 1934 Mobius Management Systems, Inc. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) 606925105 (CUSIP Number) June 15, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ] Rule 13d-1(b) [] Rule 13d-1(c) xRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. CUSIP No.606925105 SCHEDULE 13G Page 2 of 5 Pages 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Mitchell Gross 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER Not Applicable 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER Not Applicable 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [ ] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0% 12 TYPE OF REPORTING PERSON IN CUSIP No.606925105 SCHEDULE 13G Page 3 of 5 Pages Item 1(a).Name of Issuer: Mobius Management Systems, Inc. Item 1(b).Address of Issuer's Principal Executive Offices: 120 Old Post Road Rye, New York10580 Item 2(a).Name of Person Filing: Mitchell Gross Item 2(b).
